DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to preliminary amendments filed on 11/27/2019. In the current amendments, claims 3-13 are amended, and claims 14-20 are added. Claims 1-20 are pending and have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2019, 05/05/2020, and 03/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1A(1) in Fig. 9, 1B(1) in Fig. 9, and 1F(1) in Fig. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0003], line 2, “has a hierarchically arranged chips” should read “has hierarchically arranged chips”
In paragraph [0003], line 5, “a learning process (leaning)” should read “a learning process (learning)”
In paragraph [0003], line 6, “Leaning is performed” should read “Learning is performed”
In paragraph [0011], lines 1-2, “a spin conduction layer contains a non-magnetic conductor” should read “a spin conduction layer containing a non-magnetic conductor”
In paragraph [0014], lines 1-2, “the each of the via wirings” should read “each of the via wirings”
In paragraph [0022], line 2, “may form plurality of bundles” should read “may form a plurality of bundles”
In paragraph [0030], line 5, “does not perform learning process” should read “does not perform the learning process”
In paragraph [0031], line 2, “The output part 30 performs learning process” should read “The output part 30 performs the learning process”
In paragraph [0031], line 3, “chips Cp by leaning” should read “chip Cp by learning”
In paragraph [0033], line 3, “Leaning is performed” should read “Learning is performed”
In paragraph [0033], lines 7-8, “only the output part 30 leans in the final stage” should read “only the output part 30 learns in the final stage”
In paragraph [0063], lines 7-8, “The neuromorphic element shown in Fig. 16 performs leaning process” should read “The neuromorphic element shown in Fig. 16 performs the learning process”
In paragraph [0087], line 7, “In Fig. 13, the same components as those in Fig.” should be rewritten to appropriately cite which Fig. that Fig. 13 has the same components as.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 2, “a spin conduction layer contains a non-magnetic conductor” should read “a spin conduction layer containing a non-magnetic conductor”
In claim 12, line 3, “wherein the ferromagnetic layers form plurality of bundles” should read “wherein the ferromagnetic layers form a plurality of bundles”
In claim 13, line 5, “configured to perform learning process on a signal” should read “configured to a perform learning process on a signal”
Dependent claims 2-20 are objected to based on being directly or indirectly dependent on objected claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 13:
“the output part being configured to perform learning process on a signal from the reservoir element”
Upon a review of the specification, a description of the above limitation is found in Fig. 1, Fig. 14, Fig. 15, and paragraphs [0023], [0031], and [0062]:
[0023]: The second aspect of the present disclosure is a neuromorphic element including: the reservoir element according to the above-described aspect; an input part  connected to the reservoir element; and an output part connected to the reservoir element, the output part being configured to perform learning process on a signal from the reservoir element.
[0031]: The output part 30 receives a signal from the chip Cp of the reservoir element 10. The output part 30 performs learning process. The output part 30 weights each signals from each of chips Cp by leaning. The output part 30 includes, for example, a  non-volatile memory. The non-volatile memory is, for example, a magnetoresistive effect element. The output part 30 outputs a signal to the outside of the neuromorphic element 100.
[0062]: Finally, the compressed signal is transmitted to the output part 30 through multiple output terminals 31, 32, .... The output part 30 weights the signal read out from each of the ferromagnetic layers 1 by learning. Fig. 15 is a schematic diagram illustrating another example of the operation of the neuromorphic element 100. In Fig. 15, the method of dividing the input signal, the connection points of the input terminals 21, 22, 23, and 24 and the connection points of the output terminals 31, 32, etc. are different from those shown in Fig. 14. In the example shown in Fig. 15, the input signals are divided into time series without overlapping into signals S1, S2, S3, S4, and so on. In the neuromorphic element shown in Fig. 15, the ferromagnetic layers 1A, 1B, 1C, and 1D in which signals S1, S2, S3, and S4, which are separated from each other in time series, are inputted are arranged in such a way that the distances from each other are separated becomes longer from the ferromagnetic layers 1A, 1B, 1C and 1D.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations in claim 13 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “the output part” (see Fig. 1, Fig. 14, Fig. 15, and Specification paragraphs [0023], [0031], and [0062]) describe the “output part” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 13 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description. See MPEP 2181 (IV) (“Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.”).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations in claim 13 (as noted above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The descriptions in the specification with respect to “the output part” (see Fig. 1, Fig. 14, Fig. 15 and Specification paragraphs [0023], [0031], and [0062]) describe the “output part” by what it does rather than what it is structurally, and therefore is insufficient in disclosing the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the “output part” in claim 13 has been interpreted as any generic computer or algorithmic component or circuit that performs the corresponding functions.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “the ferromagnetic layers” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the ferromagnetic layers” has been interpreted as “the plurality of ferromagnetic layers” in reference to “a plurality of ferromagnetic layers” in line 3. It is recommended to make this change where needed in the dependent claims in order to avoid future antecedent basis issues.
	Claim 2 recites the limitation “the via wirings” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the via wirings” has been interpreted as “the plurality of via wirings” in reference to “a plurality of via wirings” in line 6 of claim 1. It is recommended to make this change where needed in the dependent claims in order to avoid future antecedent basis issues.
	Claim 4 recites the limitation “the via wirings” in line 3 and line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the via wirings” has been interpreted as “the plurality of via wirings” in reference to “a plurality of via wirings” in line 6 of claim 1.
	Claim 6 recites the limitation “the via wirings” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the via wirings” has been interpreted as “the plurality of via wirings” in reference to “a plurality of via wirings” in line 6 of claim 1.
	Claim 10 recites the limitation “the group consisting of Si, Ge, and C” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the group consisting of Si, Ge, and C” has been interpreted as “a group consisting of Si, Ge, and C”.
	Claim 12 recites the limitation “the bundles” in line 4 and line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the bundles” has been interpreted as “the plurality of bundles” in reference to “plurality of bundles” in line 3.
	Claim 16 recites the limitation “the via wirings” in line 2 and line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the via wirings” has been interpreted as “the plurality of via wirings” in reference to “a plurality of via wirings” in line 6 of claim 1.
	Dependent claims 2-20 are rejected based on being directly or indirectly dependent on rejected claims 1 and 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharad et al. ("Spin-Based Neuron Model With Domain-Wall Magnets as Synapse").
Regarding Claim 1,
	Sharad et al. teaches a reservoir element (Fig.5; Section III: teaches a spin-based neuron-synapse model (reservoir element)) comprising: 
a spin conduction layer contains a non-magnetic conductor (Fig. 3; Fig. 5; Section III. A, fourth paragraph: "During computation, the input current is injected into the channel through the DW in the vertical direction. Fig. 3(b) shows the plot for spin polarization of current passing into the channel through the DWM versus DW location for different charge current values. It can be observed that spin polarization strength of the charge current reaching the channel is proportional to the offset of the DW location from the center" teaches a spin polarized channel (spin conduction layer). Fig. 3; Fig. 5; Section III. A, second paragraph: "Fig. 3(a) shows a DWM interfaced with the nonmagnetic channel of a neuron" teaches that the channel is non-magnetic); 
a plurality of ferromagnetic layers positioned in a first direction with respect to the spin conduction layer and spaced apart from each other in a plan view from the first direction (Fig. 5; teaches three (a plurality) domain wall magnetic (DWM) synapses (ferromagnetic layers) positioned on top of (i.e. in a first direction) of the spin polarized channel (spin conduction layer). This further teaches that the DWM synapses are spaced apart from each other when looking from a plan view. Section III. A, first paragraph: "DWM, shown in Fig. 2(a), consists of two ferromagnetic domains" teaches that the DWM synapses are ferromagnetic); and 
a plurality of via wirings electrically connected to the ferromagnetic layers of the spin conduction layer (Fig. 5; teaches a ground lead (via wiring) electrically connected to the DWM synapses (ferromagnetic layers) via the spin polarizable channel (spin conduction layer). Fig. 14(c); teaches that there can be multiple ground leads (i.e. a plurality of via wirings)).
Regarding Claim 3,
	Sharad et al. teaches the reservoir element according to claim 1.
	Additionally, Sharad et al. further teaches further comprising a reference potential terminal electrically connected to the spin conduction layer (Fig. 12; Section IV, second paragraph: "It compares the effective resistance of the MTJ units in its two load branches. The firing MTJ of the neuron unit connects to one of the loads, whereas a reference MTJ is connected to the other" teaches a reference MTJ latch (reference potential terminal) connected to the spin polarized channel (spin conduction layer), which is used to evaluate the effective resistance (i.e. the spin potential) in the neuron unit).
Regarding Claim 7,
Sharad et al. teaches the reservoir element according to claim 1.
	Additionally, Sharad et al. further teaches wherein a distance between two adjacent ferromagnetic layers among the ferromagnetic layers is equal to or less than a spin transport length of a material constituting the spin conduction layer (Section III. C, first paragraph: "Spin polarization strength of charge current decays exponentially with the distance traveled along the nonmagnetic channel. Thus, the channel length between the synapses and the neuron must be within one to two times spin-flip length λ" teaches that the channel length between two synapses (two ferromagnetic layers) must be within (i.e. equal to or less) the spin-flip length λ (spin transport length)).
Regarding Claim 8,
	Sharad et al. teaches the reservoir element according to claim 1.
	Additionally, Sharad et al. further teaches wherein a distance between two adjacent ferromagnetic layers among the ferromagnetic layers is equal to or less than a spin diffusion length of a material constituting the spin conduction layer (Section I, fifth paragraph: "Energy dissipation for spin-mode computation increases steeply with the separation between nanomagnets. This is due to the limited spin-diffusion length of nonmagnetic channels" teaches that the separation between two nanomagnets (i.e. the DWM synapses) is limited by the spin-diffusion length of the nonmagnetic channel (spin conduction layer)).
Regarding Claim 9,
	Sharad et al. teaches the reservoir element according to claim 1.
	Additionally, Sharad et al. further teaches wherein the spin conduction layer includes a metal or an alloy of an element selected from a group consisting of Cu, Ag, Al, Mg, and Zn (Section III. C, first paragraph: "For copper channel (λ ∼ 1 μm) up to ∼32 synapses can be combined directly" teaches that the spin polarized channel may be a copper (Cu) channel).
Regarding Claim 10,
	Sharad et al. teaches the reservoir element according to claim 1.
	Additionally, Sharad et al. further teaches wherein the spin conduction layer includes a simple element or a compound of an element selected from the group consisting of Si, Ge, and C (Section III. C, first paragraph: "For graphene channel (λ ∼ 6 μm), this number can be increased" teaches that the spin polarized channel may be a graphene (C compound) channel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharad et al. ("Spin-Based Neuron Model With Domain-Wall Magnets as Synapse") in view of Takenaga et al. (US 2012/0251847 A1).
Regarding Claim 2,
Sharad et al. teaches the reservoir element according to claim 1.
	Sharad et al. does not appear to explicitly teach wherein each of the ferromagnetic layers is located in a position overlapping with each of the via wirings, respectively, in the plan view from the first direction.
	However, Takenaga et al. teaches wherein each of the ferromagnetic layers is located in a position overlapping with each of the via wirings, respectively, in the plan view from the first direction (Fig. 7; [0093]: "Referring to FIG. 7, the ferromagnetic tunneling junction element MM is in a multilayer structure of, for example, the fixed layer 1, the tunneling insulation layer 2, and the recording layer 3" teaches a recording layer 3 (ferromagnetic layer) stacked on top of a fixed layer 1 (via wiring) as part of a ferromagnetic tunneling device MM (could correspond to a node/synapse in a spin based model). [0095]: "The fixed layer 1 is electrically coupled with the drain region D of the element" teaches that the fixed layer 1 is electrically coupled to the drain, meaning that the fixed layer can function as the ground lead (via wiring). Fig. 3; teaches a schematic structure comprising a plurality of ferromagnetic tunneling devices MM, meaning that there are a plurality of recording layer (ferromagnetic layers) located in a position overlapping respective fixed layers (via wirings)).
	Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Takenaga et al. is analogous to the claimed invention because it is directed to the structure of ferromagnetic layers in a device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the ferromagnetic layers is located in a position overlapping with each of the via wirings, respectively, in the plan view from the first direction as taught by Takenaga et al. to the disclosed invention of Sharad et al.
	One of ordinary skill in the art would have been motivated to make this modification to create "an element known as a so-called spin-valve structure" because "In this element, the exchange coupling between the two ferromagnetic layers is weak, and hence the spin can be reversed by a small magnetic field" (Takenaga et al. [0004]).
Regarding Claim 14,
	Sharad et al. in view of Takenaga et al. teaches the reservoir element according to claim 2.
	Additionally, Sharad et al. further teaches further comprising a reference potential terminal electrically connected to the spin conduction layer (Fig. 12; Section IV, second paragraph: "It compares the effective resistance of the MTJ units in its two load branches. The firing MTJ of the neuron unit connects to one of the loads, whereas a reference MTJ is connected to the other" teaches a reference MTJ latch (reference potential terminal) connected to the spin polarized channel (spin conduction layer), which is used to evaluate the effective resistance (i.e. the spin potential) in the neuron unit).

Claims 4-6, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharad et al. ("Spin-Based Neuron Model With Domain-Wall Magnets as Synapse") in view of Saito et al. (US 7,411,235 B2).
Regarding Claim 4,
	Sharad et al. teaches the reservoir element according to claim 1.
	Sharad et al. does not appear to explicitly teach wherein the each of the via wirings contains a ferromagnetic material, and an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers.
	However, Saito et al. teaches wherein the each of the via wirings contains a ferromagnetic material (Fig. 1; Col. 7, lines 3-5: "FIG. 1 is a schematic cross-sectional view of a spin transistor of the first embodiment. In FIG. 1, a spin transistor 100 includes a semiconductor substrate 10, a first conductive layer 12 and a second conductive layer 14 that are formed on the semiconductor substrate 10 … The second conductive layer 14 is a layer that functions as the other one of the source and the drain of the MOS transistor. This spin transistor 100 has the same structure as a conventional MOS transistor, except that ferromagnetic bodies are used as the source and the drain" teaches a second conductive layer 14 that can function as a source or drain for the first conductive layer (ferromagnetic layer), meaning that the second conductive layer can function as the ground lead (via wiring) for each spin transistor (a spin transistor corresponds to a node/synapse in a spin based model). Col. 7, lines 48-49: "The second conductive layer 14 is a ferromagnetic body" teaches that the second conductive layer (each of the via wirings) is a ferromagnetic body (i.e. contains ferromagnetic material)), and 
an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers (Fig. 3A; Col. 8, lines 57-60: "FIG. 3A schematically illustrates the spin transistor 100 when the magnetizing direction of the second conductive layer 14 is "antiparallel" to the magnetizing direction of the first conductive layer 12" teaches that the magnetizing direction of the second conductive layer (each of the via wiring) is antiparallel (opposite) to the magnetizing direction of the first conductive layer (ferromagnetic layer)).
Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Saito et al. is analogous to the claimed invention because it is directed to the structure of ferromagnetic layers in a device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the each of the via wirings contains a ferromagnetic material, and an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers as taught by Saito et al. to the disclosed invention of Sharad et al.
	One of ordinary skill in the art would have been motivated to make this modification in order to make it "difficult for the excited electrons to move from the first conductive layer 12 to the second conductive layer 14" (Saito et al. Col. 9, lines 11-12).
Regarding Claim 5,
	Sharad et al. teaches the reservoir element according to claim 1.
	Sharad et al. does not appear to explicitly teach further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers.
	However, Saito et al. teaches further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers (Fig. 1; Col. 6, lines 57-59: "a tunnel barrier film 11a that is formed between the first conductive layer 12 and the semiconductor substrate 10" teaches a tunnel barrier film 11a (first tunnel barrier film) between the substrate channel (spin conduction layer) and the first conductive layer 12 (ferromagnetic layer) for each spin transistor (a spin transistor corresponds to a node/synapse in a spin based model). Col. 7, lines 18-19: "The first conductive layer 12 is a ferromagnetic body" teaches that the first conductive layer is ferromagnetic).
Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Saito et al. is analogous to the claimed invention because it is directed to the structure of ferromagnetic layers in a device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers as taught by Saito et al. to the disclosed invention of Sharad et al.
	One of ordinary skill in the art would have been motivated to make this modification to "reduce the stray field from the magnetic layers" (Saito et al. Col. 15, lines 63-64).
Regarding Claim 6,
	Sharad et al. teaches the reservoir element according to claim 1.
	Sharad et al. does not appear to explicitly teach further comprising a second tunnel barrier layer between the spin conduction layer and the via wirings.
	However, Saito et al. teaches further comprising a second tunnel barrier layer between the spin conduction layer and the via wirings (Fig. 1; Col. 7, lines 3-5: "FIG. 1 is a schematic cross-sectional view of a spin transistor of the first embodiment. In FIG. 1, a spin transistor 100 includes a semiconductor substrate 10, a first conductive layer 12 and a second conductive layer 14 that are formed on the semiconductor substrate 10 … The second conductive layer 14 is a layer that functions as the other one of the source and the drain of the MOS transistor. This spin transistor 100 has the same structure as a conventional MOS transistor, except that ferromagnetic bodies are used as the source and the drain" teaches a second conductive layer 14 that can function as a source or drain for the first conductive layer (ferromagnetic layer), meaning that the second conductive layer can function as the ground lead (via wiring) for each spin transistor (a spin transistor corresponds to a node/synapse in a spin based model). Fig. 1; Col. 6, lines 59-61: "a tunnel barrier film 11b that is formed between the second conductive layer 14 and the semiconductor substrate 10" teaches a tunnel barrier film 11b (second tunnel barrier film) between the substrate channel (spin conduction layer) and the second conductive layer 14 (via wiring) for each spin transistor).
Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Saito et al. is analogous to the claimed invention because it is directed to the structure of ferromagnetic layers in a device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising a second tunnel barrier layer between the spin conduction layer and the via wirings as taught by Saito et al. to the disclosed invention of Sharad et al.
	One of ordinary skill in the art would have been motivated to make this modification to "reduce the stray field from the magnetic layers" (Saito et al. Col. 15, lines 63-64).
Regarding Claim 16,
	Sharad et al. teaches the reservoir element according to claim 3.
	Sharad et al. does not appear to explicitly teach wherein the each of the via wirings contains a ferromagnetic material, and an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers.
	However, Saito et al. teaches wherein the each of the via wirings contains a ferromagnetic material (Fig. 1; Col. 7, lines 3-5: "FIG. 1 is a schematic cross-sectional view of a spin transistor of the first embodiment. In FIG. 1, a spin transistor 100 includes a semiconductor substrate 10, a first conductive layer 12 and a second conductive layer 14 that are formed on the semiconductor substrate 10 … The second conductive layer 14 is a layer that functions as the other one of the source and the drain of the MOS transistor. This spin transistor 100 has the same structure as a conventional MOS transistor, except that ferromagnetic bodies are used as the source and the drain" teaches a second conductive layer 14 that can function as a source or drain for the first conductive layer (ferromagnetic layer), meaning that the second conductive layer can function as the ground lead (via wiring) for each spin transistor (a spin transistor corresponds to a node/synapse in a spin based model). Col. 7, lines 48-49: "The second conductive layer 14 is a ferromagnetic body" teaches that the second conductive layer (each of the via wirings) is a ferromagnetic body (i.e. contains ferromagnetic material)), and 
an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers (Fig. 3A; Col. 8, lines 57-60: "FIG. 3A schematically illustrates the spin transistor 100 when the magnetizing direction of the second conductive layer 14 is "antiparallel" to the magnetizing direction of the first conductive layer 12" teaches that the magnetizing direction of the second conductive layer (each of the via wiring) is antiparallel (opposite) to the magnetizing direction of the first conductive layer (ferromagnetic layer)).
Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Saito et al. is analogous to the claimed invention because it is directed to the structure of ferromagnetic layers in a device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the each of the via wirings contains a ferromagnetic material, and an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers as taught by Saito et al. to the disclosed invention of Sharad et al.
	One of ordinary skill in the art would have been motivated to make this modification in order to make it "difficult for the excited electrons to move from the first conductive layer 12 to the second conductive layer 14" (Saito et al. Col. 9, lines 11-12).
Regarding Claim 19,
Sharad et al. teaches the reservoir element according to claim 3.
	Sharad et al. does not appear to explicitly teach further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers.
	However, Saito et al. teaches further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers (Fig. 1; Col. 6, lines 57-59: "a tunnel barrier film 11a that is formed between the first conductive layer 12 and the semiconductor substrate 10" teaches a tunnel barrier film 11a (first tunnel barrier film) between the substrate channel (spin conduction layer) and the first conductive layer 12 (ferromagnetic layer) for each spin transistor (a spin transistor corresponds to a node/synapse in a spin based model). Col. 7, lines 18-19: "The first conductive layer 12 is a ferromagnetic body" teaches that the first conductive layer is ferromagnetic).
Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Saito et al. is analogous to the claimed invention because it is directed to the structure of ferromagnetic layers in a device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers as taught by Saito et al. to the disclosed invention of Sharad et al.
	One of ordinary skill in the art would have been motivated to make this modification to "reduce the stray field from the magnetic layers" (Saito et al. Col. 15, lines 63-64).
Regarding Claim 20,
	Sharad et al. in view of Saito et al. teaches the reservoir element according to claim 4.
	Sharad et al. does not appear to explicitly teach further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers.
	However, Saito et al. teaches further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers (Fig. 1; Col. 6, lines 57-59: "a tunnel barrier film 11a that is formed between the first conductive layer 12 and the semiconductor substrate 10" teaches a tunnel barrier film 11a (first tunnel barrier film) between the substrate channel (spin conduction layer) and the first conductive layer 12 (ferromagnetic layer) for each spin transistor (a spin transistor corresponds to a node/synapse in a spin based model). Col. 7, lines 18-19: "The first conductive layer 12 is a ferromagnetic body" teaches that the first conductive layer is ferromagnetic).
Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Saito et al. is analogous to the claimed invention because it is directed to the structure of ferromagnetic layers in a device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers as taught by Saito et al. to the disclosed invention of Sharad et al.
	One of ordinary skill in the art would have been motivated to make this modification to "reduce the stray field from the magnetic layers" (Saito et al. Col. 15, lines 63-64).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sharad et al. ("Spin-Based Neuron Model With Domain-Wall Magnets as Synapse") in view of Kamata et al. (US 2004/0091748 A1).
Regarding Claim 11,
	Sharad et al. teaches the reservoir element according to claim 1.
	Sharad et al. does not appear to explicitly teach wherein the ferromagnetic layers are arranged in a hexagonal lattice form in the plan view from the first direction.
	However, Kamata et al. teaches wherein the ferromagnetic layers are arranged in a hexagonal lattice form in the plan view from the first direction ([0018]: "The ferromagnetic layer includes projected parts and recessed parts reflecting the projected parts and the recessed parts of the soft magnetic layer. Recording areas having perpendicular magnetic anisotropy and ferromagnetism are formed of the projected parts of the ferromagnetic layer and are separated magnetically from their surroundings" teaches projected ferromagnetic layers called recording areas. Fig. 3B; [0044]: "Various array forms of the recording areas 30A are possible such as a tetragonal lattice as shown in FIG. 3A or a hexagonal lattice as shown in FIG. 3B" teaches that the recording areas (ferromagnetic layers) may be arranged in a hexagonal lattice in the plan view).
Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Kamata et al. is analogous to the claimed invention because it is directed to the structure of ferromagnetic layers in a device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the ferromagnetic layers are arranged in a hexagonal lattice form in the plan view from the first direction as taught by Kamata et al. to the disclosed invention of Sharad et al.
One of ordinary skill in the art would have been motivated to make this modification to make the ferromagnetic layers "more easily and surely formed" (Kamata et al. [0042]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharad et al. ("Spin-Based Neuron Model With Domain-Wall Magnets as Synapse") in view of Abel et al. (US 2017/0116515 A1).
Regarding Claim 13,
	Sharad et al. teaches the reservoir element according to claim 1.
	Sharad et al. does not appear to explicitly teach a neuromorphic element comprising: the reservoir element …; an input part connected to the reservoir element; and an output part connected to the reservoir element, the output part being configured to perform learning process on a signal from the reservoir element.
	However, Abel et al. teaches a neuromorphic element (Fig. 1; [0021]: "For example, with reference to FIG. 1, a schematic illustration of a neuromorphic network 100 in accordance with an embodiment is shown" teaches a neuromorphic network 100 (neuromorphic element)) comprising: 
the reservoir element … (Fig. 1; [0022]: "The neuromorphic network 100 is shown as an optical reservoir computing system. The neuromorphic network 100 includes an input layer 102 that includes one or more input nodes or input neurons 104. In one example embodiment, using external training, the input nodes 104 are configured to provide random, fixed input weights over a number of input connections 106. The input connections 106 are configured to optically connect the input layer 102 with a reservoir layer 108" teaches that the neuromorphic network (element) contains a reservoir layer 108 (reservoir element)); 
an input part connected to the reservoir element (Fig. 1; [0022]: "The neuromorphic network 100 is shown as an optical reservoir computing system. The neuromorphic network 100 includes an input layer 102 that includes one or more input nodes or input neurons 104. In one example embodiment, using external training, the input nodes 104 are configured to provide random, fixed input weights over a number of input connections 106. The input connections 106 are configured to optically connect the input layer 102 with a reservoir layer 108" teaches that the neuromorphic network 100 (neuromorphic element) comprises an input layer 102 (input part) connected to the reservoir layer 108 (reservoir element)); and 
an output part connected to the reservoir element (Fig. 1; [0024]: "One or more of the reservoir nodes 110 of the reservoir layer 108 are connected to one or more output nodes 114 of an output layer 116 through output connections 118" teaches that the neuromorphic network 100 (neuromorphic element) comprises an output layer 116 (output part) connected to the reservoir layer 108 (reservoir element)), 
the output part being configured to perform learning process on a signal from the reservoir element (Fig. 1; [0029]: "traditional training is performed at the output layer and performed externally, i.e., trained weights are set and configured at the output layer. In operation, the procedure for learning, training, and weighting, begins with analyzing an output for a given input pattern, such as a known input pattern. Adjustment is made to the output connections/nodes, i.e., the output weights, such that a target (known) output is achieved. The adjustment may be completed using external algorithms that are configured to modify the weighting at the output layer—i.e., weighting of the output connections from specific reservoir nodes to the output nodes such that the correct result is achieved" teaches that the output layer (output part) performs learning on output connections (e.g. a signal) received from the reservoir nodes of the reservoir layer (reservoir element)).
Sharad et al. and Abel et al. are analogous to the claimed invention because they are directed to the implementation of a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a neuromorphic element comprising: the reservoir element …; an input part connected to the reservoir element; and an output part connected to the reservoir element, the output part being configured to perform learning process on a signal from the reservoir element as taught by Abel et al. to the disclosed invention of Sharad et al.
One of ordinary skill in the art would have been motivated to make this modification to "enable a communication path between the nodes of the reservoir layer to be optimized to be trained to provide a desired output from the neuromorphic network" (Abel et al. [0038]).

Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharad et al. ("Spin-Based Neuron Model With Domain-Wall Magnets as Synapse") in view of Takenaga et al. (US 2012/0251847 A1) and further in view of Saito et al. (US 7,411,235 B2).
Regarding Claim 15,
	Sharad et al. in view of Takenaga et al. teaches the reservoir element according to claim 2.
	Sharad et al. in view of Takenaga et al. does not appear to explicitly teach wherein the each of the via wirings contains a ferromagnetic material, and an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers.
	However, Saito et al. teaches wherein the each of the via wirings contains a ferromagnetic material (Fig. 1; Col. 7, lines 3-5: "FIG. 1 is a schematic cross-sectional view of a spin transistor of the first embodiment. In FIG. 1, a spin transistor 100 includes a semiconductor substrate 10, a first conductive layer 12 and a second conductive layer 14 that are formed on the semiconductor substrate 10 … The second conductive layer 14 is a layer that functions as the other one of the source and the drain of the MOS transistor. This spin transistor 100 has the same structure as a conventional MOS transistor, except that ferromagnetic bodies are used as the source and the drain" teaches a second conductive layer 14 that can function as a source or drain for the first conductive layer (ferromagnetic layer), meaning that the second conductive layer can function as the ground lead (via wiring) for each spin transistor (a spin transistor corresponds to a node/synapse in a spin based model). Col. 7, lines 48-49: "The second conductive layer 14 is a ferromagnetic body" teaches that the second conductive layer (each of the via wirings) is a ferromagnetic body (i.e. contains ferromagnetic material)), and 
an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers (Fig. 3A; Col. 8, lines 57-60: "FIG. 3A schematically illustrates the spin transistor 100 when the magnetizing direction of the second conductive layer 14 is "antiparallel" to the magnetizing direction of the first conductive layer 12" teaches that the magnetizing direction of the second conductive layer (each of the via wiring) is antiparallel (opposite) to the magnetizing direction of the first conductive layer (ferromagnetic layer)).
Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Takenaga et al. and Saito et al. are analogous to the claimed invention because they are directed to the structure of ferromagnetic layers in a device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the each of the via wirings contains a ferromagnetic material, and an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers as taught by Saito et al. to the disclosed invention of Sharad et al. in view of Takenaga et al.
	One of ordinary skill in the art would have been motivated to make this modification in order to make it "difficult for the excited electrons to move from the first conductive layer 12 to the second conductive layer 14" (Saito et al. Col. 9, lines 11-12).
Regarding Claim 17,
Sharad et al. in view of Takenaga et al. teaches the reservoir element according to claim 14.
Sharad et al. in view of Takenaga et al. does not appear to explicitly teach wherein the each of the via wirings contains a ferromagnetic material, and an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers.
	However, Saito et al. teaches wherein the each of the via wirings contains a ferromagnetic material (Fig. 1; Col. 7, lines 3-5: "FIG. 1 is a schematic cross-sectional view of a spin transistor of the first embodiment. In FIG. 1, a spin transistor 100 includes a semiconductor substrate 10, a first conductive layer 12 and a second conductive layer 14 that are formed on the semiconductor substrate 10 … The second conductive layer 14 is a layer that functions as the other one of the source and the drain of the MOS transistor. This spin transistor 100 has the same structure as a conventional MOS transistor, except that ferromagnetic bodies are used as the source and the drain" teaches a second conductive layer 14 that can function as a source or drain for the first conductive layer (ferromagnetic layer), meaning that the second conductive layer can function as the ground lead (via wiring) for each spin transistor (a spin transistor corresponds to a node/synapse in a spin based model). Col. 7, lines 48-49: "The second conductive layer 14 is a ferromagnetic body" teaches that the second conductive layer (each of the via wirings) is a ferromagnetic body (i.e. contains ferromagnetic material)), and 
an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers (Fig. 3A; Col. 8, lines 57-60: "FIG. 3A schematically illustrates the spin transistor 100 when the magnetizing direction of the second conductive layer 14 is "antiparallel" to the magnetizing direction of the first conductive layer 12" teaches that the magnetizing direction of the second conductive layer (each of the via wiring) is antiparallel (opposite) to the magnetizing direction of the first conductive layer (ferromagnetic layer)).
Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Takenaga et al. and Saito et al. are analogous to the claimed invention because they are directed to the structure of ferromagnetic layers in a device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the each of the via wirings contains a ferromagnetic material, and an orientation direction of magnetization of the ferromagnetic material constituting each of the via wirings is opposite to an orientation direction of magnetization of the ferromagnetic layers as taught by Saito et al. to the disclosed invention of Sharad et al. in view of Takenaga et al.
	One of ordinary skill in the art would have been motivated to make this modification in order to make it "difficult for the excited electrons to move from the first conductive layer 12 to the second conductive layer 14" (Saito et al. Col. 9, lines 11-12).
Regarding Claim 18,
Sharad et al. in view of Takenaga et al. teaches the reservoir element according to claim 2.
Sharad et al. in view of Takenaga et al. does not appear to explicitly teach further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers.
	However, Saito et al. teaches further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers (Fig. 1; Col. 6, lines 57-59: "a tunnel barrier film 11a that is formed between the first conductive layer 12 and the semiconductor substrate 10" teaches a tunnel barrier film 11a (first tunnel barrier film) between the substrate channel (spin conduction layer) and the first conductive layer 12 (ferromagnetic layer) for each spin transistor (a spin transistor corresponds to a node/synapse in a spin based model). Col. 7, lines 18-19: "The first conductive layer 12 is a ferromagnetic body" teaches that the first conductive layer is ferromagnetic).
Sharad et al. is analogous to the claimed invention because it is directed to the use of ferromagnetic layers for implementing a neural network.
	Takenaga et al. and Saito et al. are analogous to the claimed invention because they are directed to the structure of ferromagnetic layers in a device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising a first tunnel barrier layer between the spin conduction layer and the ferromagnetic layers as taught by Saito et al. to the disclosed invention of Sharad et al. in view of Takenaga et al.
	One of ordinary skill in the art would have been motivated to make this modification to "reduce the stray field from the magnetic layers" (Saito et al. Col. 15, lines 63-64).
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125